       Case 2:21-bk-12663-ER                  Doc 111-1 Filed 06/15/21 Entered 06/15/21 17:33:50                                        Desc
                                               Certificate of Service Page 1 of 2



                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
Troutman Pepper Hamilton Sanders LLP, 600 Peachtree Street, NE, Suite 3000, Atlanta, GA 30308

A true and correct copy of the foregoing document entitled: STATUS REPORT OF BAY POINT CAPITAL PARTNERS II,
LP IN CONNECTION WITH MOTION FOR AN ORDER (I) CONVERTING THIS CHAPTER 11 CASE TO A CASE
UNDER CHAPTER 7 OF THE BANKRUPTCY CODE, OR, IN THE ALTERNATIVE, (II) APPOINTING A CHAPTER 11
TRUSTEE will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d);
and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
June 15, 2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

     Richard T Baum rickbaum@hotmail.com, rickbaum@ecf.inforuptcy.com
     Tanya Behnam tbehnam@polsinelli.com,
        tanyabehnam@gmail.com;ccripe@polsinelli.com;ladocketing@polsinelli.com
     Reem J Bello rbello@wgllp.com,
        kadele@ecf.courtdrive.com;cyoshonis@wgllp.com;cbmeeker@gmail.com;lbracken@wgllp.com
     Nathaniel DeLoatch nathan.deloatch@troutman.com
     Luke N Eaton eatonl@pepperlaw.com, jacqueline.sims@troutman.com
     Philip A Gasteier pag@lnbrb.com
     Jeffrey I Golden jgolden@wgllp.com,
        kadele@ecf.courtdrive.com;cbmeeker@gmail.com;lbracken@wgllp.com
     David M. Guess guessd@gtlaw.com
     Eve H Karasik ehk@lnbyb.com
     Mark J Markus bklawr@bklaw.com, markjmarkus@gmail.com
     Kevin P Montee kmontee@monteefirm.com
     Kelly L Morrison kelly.l.morrison@usdoj.gov
     Giovanni Orantes go@gobklaw.com, gorantes@orantes-
        law.com,cmh@gobklaw.com,gobklaw@gmail.com,go@ecf.inforuptcy.com;orantesgr89122@notify.bestca
        se.com
     Aditi Paranjpye aparanjpye@cairncross.com, gglosser@cairncross.com;AParanjpye@ecf.courtdrive.com
     Hamid R Rafatjoo hrafatjoo@raineslaw.com, bclark@raineslaw.com
     Faye C Rasch frasch@wgllp.com, kadele@wgllp.com;lbracken@wgllp.com
     United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
     Hatty K Yip hatty.yip@usdoj.gov, hatty.k.yip@usdoj.gov

                                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On June 15, 2021, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.

                                                                                          Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on June 15, 2021, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration

          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
116928474v1
        Case 2:21-bk-12663-ER                 Doc 111-1 Filed 06/15/21 Entered 06/15/21 17:33:50                                        Desc
                                               Certificate of Service Page 2 of 2


that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.


VIA EMAIL                                         VIA EMAIL                                           VIA EMAIL
Jeffrey I Golden                                  ADITI N. PARANJPYE                                  Hatty K Yip
jgolden@wgllp.com                                 aparanjpye@cairncross.com                           hatty.yip@usdoj.gov
                                                  JOHN R. RIZZARDI                                    Kelly L Morrison
Attorney for Official Committee of                jrizzardi@cairncross.com                            kelly.l.morrison@usdoj.gov
General Unsecured Creditors
                                                  Attorneys for                                       Attorneys for the U.S. Trustee
                                                  One Light Media Capital, LLC

VIA EMAIL                                         VIA EMAIL                                           VIA EMAIL
EVE H. KARASIK                                    Kevin P. Montee, Esq.,                              Richard T Baum
EHK@LNBYB.COM                                     kmontee@monteefirm.com                              rickbaum@hotmail.com

Attorneys for Kyle Anderson                       Attorneys for VBG 6725 Sunset LLC                   Attorneys for the Debtors

VIA EMAIL                                         VIA EMAIL                                           VIA EMAIL
Hamid Rafatjoo                                    Jeffrey Ian Golden                                  Faye C Rasch
hrafatjoo@raineslaw.com                           jgolden@wgllp.com                                   frasch@wgllp.com

Attorneys for Great Point Media                                                                       Courtesy NEF

VIA EMAIL                                         VIA EMAIL                                           VIA EMAIL
Philip A. Gasteier                                Ari Newman                                          Tanya Behnam
                                                  newmanar@gtlaw.com                                  tbehnam@polsinelli.com
pag@lnbrb.com
                                                  Attorneys for XXIII Capital Limited                 Attorney for Columbia State Bank
Courtesy NEF




                                                                                          Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 06/15/21                    Nathaniel T. DeLoatch                                            /s/ Nathaniel T. DeLoatch
 Date                         Printed Name                                                    Signature




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
116928474v1
